—In an action to recover damages, inter alia, for false arrest, assault, and battery, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Rosato, J.), dated March 28, 1994, as denied their motion for a protective order from a disclosure order of the same court dated September 22, 1993.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendants’ contention, the court did not improvidently exercise its discretion in denying their motion for a protective order from the court’s prior order which directed the production of specific police officers for depositions and permitted the plaintiffs to enter into the police precinct to photograph certain areas relevant to this case. The plaintiffs sufficiently demonstrated that the two officers previously deposed possessed insufficient knowledge of the relevant facts (see, Matter of Rattner v Planning Commn., 110 AD2d 840), and that photographs of the precinct were relevant to the case. Sullivan, J. P., Thompson, Krausman and Florio, JJ., concur.